DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s response for and amendments to Application #16/778,740, filed on 02/25/2021.  
Claims 1-18 are pending and have been examined. 



		


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a device.  However, the claimed device comprises only a “control unit,” for which there is no corresponding structure in the applicant’s specification.  Therefore, the control unit is interpreted as software per se, which is not a statutory category for patentability.  Claim 6 is directed to a method, or process, which is a statutory category for patentability.  Claim 7 is directed to a non-transitory computer-readable medium, and is therefore interpreted 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. The claims are directed to a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The current claims are directed to “acquiring a crowding level of a destination store that is a destination of a vehicle in which a user rides, extracting a store with a crowding level lower than the crowding level of the destination store as a predetermined recommended store from among other stores that belong to the same genre as the destination store and that do not belong to the same affiliated group as the destination store when the crowding level of the destination store is higher than a predetermined threshold value, generating a proposal advertisement for proposing to change the destination of the vehicle from the destination store to the predetermined recommended store, and presenting the proposal advertisement to the user who rides in the vehicle.”  These steps could easily be done mentally by a human operator with access to the crowding levels of the destination store and other stores and access to the predetermined threshold value and some kind of communication means with the user.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The claims include the transmitting to a mobile terminal that moves with the vehicle the proposal advertisement.  This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The examiner does not consider the receiving of data a practical application.  The claims also recite a mobile terminal and corresponding claims 6 and 7 also recite a computer or processing device.  The claimed the devices are merely used as tools to implement the abstract idea or carry out the elements of the abstract idea, or in the case of the mobile terminal as a tool only to display data.  Further, the terminal, computer, and processing device are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).     
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the transmitting to a mobile terminal that moves with the vehicle the proposal advertisement.  This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The claims also recite a mobile terminal and corresponding claims 6 and 7 also recite a computer or processing device.  The claimed the devices are merely used as tools to implement the abstract idea or carry out the elements of the abstract idea, or in the case of the mobile terminal as a tool only to display data.  Further, the terminal, computer, and processing device are recited at a high level of generality and recite only generic computers used to automate the invention, and not a 
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely acquiring the crowd level data, comparing the destination crowd level to a threshold and if needed select a destination with a lower crowd level, and send an ad for that destination to the user.  There is no technical step or additional element that goes beyond simply the logical steps to perform that function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered an extension of the abstract idea, as it simply recites extracting the store with the lowest wait time when there is more than one alternative option, and this could be done mentally in the same manner as above.  Claim 3 similarly is considered an extension of the abstract idea, as it simply recites extracting the store with the lowest wait time and shortest distance when there is more than one alternative option, and this could be done mentally in the same manner as above.  Claims 4 and 5 are considered part of the abstract idea, as it simply further details the contents of the advertisement, but the contents of the ad does not change the nature of the abstract idea, as the ad is only presented, and the advertisement information could easily include such information as the data is already available to the user.  Claims 8 and 9 are considered insignificant extra-solution activity, as the type of affiliation between the two stores does not change the nature of the invention, as currently the claims only use this distinction descriptively, and even if they were used as a basis for selection, this comparison could still be performed mentally (see MPEP 2106.05 (g)).  Claim 10 is considered part of the abstract idea, as the receiving step simply automates what could be done by a human operator, such as a concierge, in person, and further the receiving  step is considered “receiving and/or transmission of data over a network” is also listed in Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  Claim 11 further limits the information from claim 10, but the type of particular crowding data does not change the nature of the invention or the analysis as a set of mental steps.  Claims 12-16 are considered part of the abstract idea, as accessing a database in order to analyze crowding levels could be performed by a human operator with access to the database, such as paper files or a database in a computer.  The actual storing steps are considered “receiving, processing, and storage of data” which is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Versata Dev Grp v SAP and OIP Techs- see “storing and retrieving information in memory” and Alice Corp.- see “electronic recordkeeping.”  Claim 17 is considered part of the abstract idea, as the steps describe mental comparison of crowd level data.  Claim 18 is also considered part of the abstract idea, as filtering stores to recommend using the crowding level and their affiliation could also easily be done mentally by comparison of data with access to the database.   
Therefore, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   







Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-2 and 6-7 are rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1.
Regarding Claims 1, 6, and 7, Friedman teaches:
 A …device (method) (medium)… comprising: 
acquire a crowding level of a destination store that is a destination of a vehicle in which a user rides (see [0029] and [0037]-[0038] in which crowd levels at a destination store, such as a wait time, is determined; the Examiner notes that this limitation is very broad, as there is no detail as to how the crowding level is acquired or what kind of data is acquired or how it was generated, and there are several options in the embodiment, and therefore the broadest reasonable interpretation is taken in examining the claim)
extract a store with a crowding level lower than the crowding level of the destination store as a predetermined recommended store from among other stores that belong to the same genre as the destination store based on the crowding level of the destination store being greater than a predetermined threshold value (see [0037]-[0038] in which the destination is determined to have a wait time higher than a predetermined period set by the user, and is therefore a threshold wait time, and therefore an alternative destination is suggested and the point of interest destination information is outputted; see also Figure 3 in which two different fast food restaurants are considered, and [0037] in which a different restaurant is recommended, and are therefore in the same genre of stores)
generate a proposal advertisement for proposing to change the destination of the vehicle from the destination store to the predetermined recommended store (see [0031] in which a message is outputted to the user after a destination is selected based on ranking, the message including the rating, wait time, and name of the restaurant, which is therefore considered an advertisement)
transmit, to a mobile terminal that moves with the vehicle, the proposal advertisement to cause the mobile terminal to display the proposal advertisement to the user who rides in the vehicle (see [0031] in which a message is outputted to the user after a destination is selected based on ranking, the message including the rating, wait time, and name of the restaurant, which is therefore considered an advertisement; see also Figure 1 and [0042]-[0043] in which the terminal could be a mobile device or a display device in the car, both which move with the vehicle and are therefore mobile)
Friedman, however, does not specifically teach:
and that do not belong to the same affiliated group as the destination store
Friedman does, however, show in Figure 3 two different fast-food restaurants that are clearly not affiliated, and does not discuss simply sending someone to another branch or retail chain location of the same store.
It would be obvious to one of ordinary skill in the art to combine and that do not belong to the same affiliated group as the destination store with Friedman because Friedman already teaches an example of recommending non-affiliated destinations, but just not in the 


Regarding Claim 2, Friedman teaches:
the device of claim 1
when there is a plurality of stores with a crowding level lower than the crowding level of the destination store among the other stores that belong to the same genre as the destination store and that do not belong to the same affiliated group as the destination store, extract a store with the lowest crowding level as the predetermined recommended store from among the plurality of stores (see [0045] in which the recommendation for a destination restaurant is made from among multiple restaurants with low wait times based on ranking them by the lowest wait, and in which the user can set the weightings for how they are ranked, so if the user selects 100% weighting on wait time, the one with the lowest wait time would be selected; the Examiner notes that while this is not discussed on conjunction with what is described in paragraph [0037] of this reference, it is clear that the techniques would be used together, as in [0044] it says that this methodology is used to determine the POI to recommend, and in [0037] an alternative POI is recommended based on wait times)


Claim 3 is rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1 in view of Huang, et al. Pre-Grant Publication No. 2017/0200213 A1.
Regarding Claim 3, Friedman teaches:
the device of claim 1
Friedman, however, does not appear to specify:
when there is a plurality of stores with a crowding level lower than the crowding level of the destination store among the other stores that belong to the same genre as the destination store and that do not belong to the same affiliated group as the destination store, extract a store with a shortest distance as the predetermined recommended store from among the plurality of stores
 Huang teaches:
extract a store with a shortest distance as the predetermined recommended store from among the plurality of stores (see [0050]-[0052], [0063]-[0066], and [0093]-[0095] in which one merchant is displayed from among candidate merchants to display in response to the user search query based on closest distance from the user location)
It would be obvious to one of ordinary skill in the art to combine Huang with Friedman because Friedman already teaches weighted ranking of potential merchant suggestions based on other factors as well as teaches wait time being calculated to include drive time and teaches a navigation system, and therefore ranking and selecting one merchant based on shortest distance would allow for the user to be able to set shortest distance as a priority along with wait time, leading to the best customer experience.


Claims 4 and 5 are rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1 in view of Takaki, et al. Pre-Grant Publication No. 2004/0224703 A1.
Regarding Claim 4, Friedman 
the device of claim 1
Friedman, however, does not appear to specify:
wherein the proposal advertisement includes information about an incentive that is to be given to the user who rides in the vehicle when the user enters the predetermined recommended store
 Takaki teaches:
wherein the proposal advertisement includes information about an incentive that is to be given to the user who rides in the vehicle when the user enters the predetermined recommended store (see [0045]-[0047] in which a coupon or incentive for a competing store with a low wait time is advertised to a user when their destination store has a higher wait time above a threshold)
It would be obvious to one of ordinary skill in the art to combine Takaki with Friedman because Friedman already teaches suggesting of alternative destination stores based on wait time, and giving an incentive would further motivate the user to decide to go to the alternative destination rather than their originally preferred one.  


Regarding Claim 5, the combination of Friedman and Takaki teaches:
the device of claim 4
Friedman further teaches:
the proposal advertisement includes information indicating a crowding level of the predetermined recommended store (see Figure 3 #302 and [0031] in which the message includes the wait time for the suggested destination Kenny’s Burgers as being “low”)



Claims 8-9 are rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1 in view of Official Notice.
Regarding Claims 8 and 9, Friedman teaches:
the device of claim 1
Friedman, however, does not appear to specify:
wherein the affiliated group includes one or more stores managed and operated by the same entity- claim 8
wherein the affiliated group includes one or more stores affiliated with a same franchisor- claim 9
The Examiner, however, takes Official Notice that it is old and well known in the advertising arts for two stores to be affiliated or not affiliated with a same entity or franchisor.  Franchises such as McDonalds and Burger King and stores not affiliated such as stand-alone independent restaurants have existed for decades.  Further, Friedman does show in Figure 3 two different fast-food restaurants that are clearly not affiliated, and does not discuss simply sending someone to another branch or retail chain location of the same store.
Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the affiliated group includes one or more stores managed and operated by the same entity          (claim 8) and wherein the affiliated group includes one or more stores affiliated with a same franchisor (claim 9) with Friedman because Friedman already teaches an example of recommending non-affiliated destinations, but just not in the embodiment in which an alternative destination is suggested due to wait time, and doing so would allow a competitor to take advantage of their low wait time to advertise to the user, and would allow for a good advertising situation in which the alternative location would be incentivized to advertise, which could lead to a higher revenue opportunity for the system.

Claims 10 and 12-13 are rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1 in view of Bill, Pre-Grant Publication No. 2007/0010942 A1.
Regarding Claim 10, Friedman teaches:
the device of claim 1
Friedman further teaches:
acquiring a crowding level at a destination store (see [0029] and [0037]-[0038] in which crowd levels at a destination store, such as a wait time, is determined)
Friedman, however, does not appear to specify:
receive from the mobile terminal information identifying the destination store based on the user setting the destination store as the destination in a car navigation application installed in the mobile terminal
acquiring the crowding level of the destination store based on receiving, from the mobile terminal, the information identifying the destination store
Bill teaches:
receive from the mobile terminal information identifying the destination based on the user setting the destination as the destination in a car navigation application installed in the mobile terminal (see Figures 23 and [0176]-[0183] in which information on the destination Wheaton IL is gathered based on Wheaton, IL being set by the vehicle user as the destination in the navigation device; see also [0041] and [0044] in which a user confirms a destination through the mapping navigation system device)
acquiring other information of the destination based on receiving, from the mobile terminal, the information identifying the destination (see Figures 23 and [0176]-[0183] in which information on the destination Wheaton IL is gathered based on Wheaton, IL being set by the vehicle user as the destination in the navigation device, and in which 
It would be obvious to one of ordinary skill in the art to combine Bill with Friedman because Friedman already teaches suggesting of destination stores based on wait time, and in [0029] checks the usual destination of Thai Restaurant the user normally goes to and compares the wait time to other wait times and then selects an alternative suggestion as well based on lower wait time, and basing the suggestions on a comparison to an already set destination would allow for the user to receive better suggestions based on current conditions even when they have already made a prior decision.   

Regarding Claims 12 and 13, Friedman teaches:
the device of claim 1
Friedman further teaches:
access in a database, a store information table in which a store name matches the name (location- claim 13) of the destination store and acquire the crowding level of the destination store based on accessing the store information table (see [0018] in which the system accesses wait time information in such as a database based on information inputted by the user into the navigation system; the examiner notes that a table is a type of database; the examiner also notes that for claim 13 the limitation “location” is very broad, and could be the name of the restaurant, a city, or even geographic coordinates; therefore the broadest reasonable interpretation is taken in examining the claim)
Friedman, however, does not appear to specify:
receive from the mobile terminal information indicating a name (location- claim 13) of a destination store
Bill 
receive from the mobile terminal information indicating a name (location- claim 13) of a destination (see Figures 23 and [0176]-[0183] in which information on the destination Wheaton IL is gathered based on Wheaton, IL being set by the vehicle user as the destination in the navigation device; see also [0041] and [0044] in which a user confirms a destination through the mapping navigation system device)
It would be obvious to one of ordinary skill in the art to combine Bill with Friedman because Friedman already teaches suggesting of destination stores based on wait time, and basing the suggestions on a comparison to an already set destination would allow for the user to receive better suggestions based on current conditions even when they have already made a prior decision.   


Claims 11, 15, and 17 are rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1 in view of Sanjeevaiah Krishnaiah, Pre-Grant Publication No. 2018/0114262 A1 (hereby “Sanj”).
Regarding Claim 11, Friedman teaches:
the device of claim 1
Friedman, however, does not appear to specify:
wherein the information indicating a crowding level of the predetermined recommended store includes a number of user groups waiting to enter the predetermined recommended store
Sanj teaches:
wherein the information indicating a crowding level of the predetermined recommended store includes a number of user groups waiting to enter the predetermined recommended store (see [0019] in which environmental data for a merchant, such as 
It would be obvious to one of ordinary skill in the art to combine Sanj with Friedman because Friedman already teaches suggesting of destination stores based on wait time, and basing the suggestion on a number of user groups could allow for the recommendation to be more optimal as even if a time is short a user may not want to wait in a long line in certain types of weather or if they do not want to stand in a line.

Regarding Claim 15, Friedman teaches:
the device of claim 1
Friedman further teaches:
receive, from a store terminal of the destination store, information indicating the crowding level of the destination store (see [0018] in which crowding level information is received directly from the restaurants)
store, in an information table of a database, the information indicating the crowding level of the destination store (see [0018] in which the information can be stored in a database and later retrieved)
acquiring a crowding level of the destination store based on storing the information indicating a crowding level of the destination store in the store information table of the database  (see [0018] in which the information can be stored in a database and later retrieved in response to a user request put through the navigation system)
Friedman, 
wherein the information indicating a crowding level of the predetermined recommended store includes a number of user groups waiting to enter the predetermined recommended store
Sanj teaches:
wherein the information indicating a crowding level of the predetermined recommended store includes a number of user groups waiting to enter the predetermined recommended store (see [0019] in which environmental data for a merchant, such as current size of number of people waiting in line, can be used to recommend a merchant to the user; the Examiner notes that a “user group” can be one person)
It would be obvious to one of ordinary skill in the art to combine Sanj with Friedman because Friedman already teaches suggesting of destination stores based on wait time, and basing the suggestion on a number of user groups could allow for the recommendation to be more optimal as even if a time is short a user may not want to wait in a long line in certain types of weather or if they do not want to stand in a line.

Regarding Claim 17, Friedman teaches:
the device of claim 1
Friedman further teaches:
determine that the crowding level of the destination store is greater than the predetermined threshold value (see [0037]-[0038] in which the destination is determined to have a wait time higher than a predetermined period set by the user, and is therefore a threshold wait time, and therefore an alternative destination is suggested and the point of interest destination information is outputted; see also Figure 3 in which two different fast food restaurants are 
Friedman, however, does not appear to specify:
wherein the information indicating a crowding level of the predetermined recommended store includes a number of user groups waiting to enter the predetermined recommended store
Sanj teaches:
wherein the information indicating a crowding level of the predetermined recommended store includes a number of user groups waiting to enter the predetermined recommended store (see [0019] in which environmental data for a merchant, such as current size of number of people waiting in line, can be used to recommend a merchant to the user; the Examiner notes that a “user group” can be one person)
It would be obvious to one of ordinary skill in the art to combine Sanj with Friedman because Friedman already teaches suggesting of destination stores based on wait time, and basing the suggestion on a number of user groups could allow for the recommendation to be more optimal as even if a time is short a user may not want to wait in a long line in certain types of weather or if they do not want to stand in a line.
**The examiner notes that Friedman already determines crowding level being higher than a specific threshold level, but does not teach the crowding level being specifically the number of user groups above a threshold, and therefore Sanj is being used only to show a number of user groups being determined as being the crowding level data.** 




Claims 16 and 18 are rejected as being unpatentable over Friedman, et al. Pre-Grant Publication No. 2019/0257665 A1 in view of Sheridan, Pre-Grant Publication No. 2011/0178811 A1.
Regarding Claim 16, Friedman teaches:
the device of claim 1
Friedman, however, does not appear to specify:
determine whether the destination store is managed and operated by an advertiser who subscribes to an advertisement delivery service and acquire the crowding level of the destination store based on determining that the destination store is managed and operated by the advertiser who subscribes to the advertisement delivery service
Sheridan teaches:
determine whether the destination store is managed and operated by an advertiser who subscribes to an advertisement delivery service and acquire the crowding level of the destination store based on determining that the destination store is managed and operated by the advertiser who subscribes to the advertisement delivery service (see [0053]-[0054] and [0143]-[0148] in which a user searches for a destination such as a diner within a certain geographic area in a navigation system and only businesses that have subscribed to the advertising service and have a geofence within the search area are shown to the user; the examiner notes that “acquiring crowding levels” has already been shown to be taught by Friedman)
It would be obvious to one of ordinary skill in the art to combine Sheridan with Friedman because Friedman already teaches suggesting of destination stores based on wait time and in the area of a user, but does not specifically teach advertising service partners as the merchants recommended, and finding information for advertisers subscribed would give advantage to those businesses, making them more likely to participate and providing more 
 
Regarding Claim 18, Friedman teaches:
the device of claim 1
Friedman, however, does not appear to specify:
determine that the predetermined recommended store is associated with a different affiliated group than the destination store and extract the predetermined recommended store based on determining that the predetermined recommended store is associated with a different affiliated group than the destination store
Sheridan teaches:
determine that the predetermined recommended store is associated with a different affiliated group than the destination store and extract the predetermined recommended store based on determining that the predetermined recommended store is associated with a different affiliated group than the destination store (see [0130] and [0147] in which users that have indicated a search radius for a specific service come within 4 miles of their preferred business and the system selects an alternate business that is a competitor business as the suggested destination)
It would be obvious to one of ordinary skill in the art to combine Sheridan with Friedman because Friedman already teaches suggesting of destination stores based on wait time and in the area of a user and teaches what are clearly not affiliated businesses, and recommending a non-affiliated business after identifying a first business would allow for an advertiser to target their ads during a convenient time for the user, such as when they have a lower wait, making it more likely the user will respond favorably.


Response to Arguments

Regarding the rejections based on 35 USC 112a and 112b
The arguments have been considered in light of the applicant’s amendments to the claims, and the amendments have overcome the rejections.  Therefore, the rejections have been withdrawn.

Regarding the rejections based on 35 USC 101
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.  Further, transmittal of the advertisement to the mobile terminal is not considered enough to make it patent eligible.  The examiner reminds the applicant that each and every element of the claims does not need to be able to be done mentally in order for the claim to be ineligible.  The claims are directed to an abstract idea, and then the additional elements, such as transmittal of the advertisement to the mobile device, are further considered under Step 2A, Prong 2 and Step 2B.  Further, using computers or other technology simply to automate the abstract idea is also considered insufficient for eligibility.

   Regarding the rejections based on 35 USC 103
Regarding the applicant’s argument on page 11 of the response that “Friedman is silent regarding the processor being programmed to extract an alternative point of interest that does not belong to a same affiliated group as a POI specified by a user”:

The examiner further points out that in [0015] of the applicant’s filed specification the term “affiliate store” is described by example as “one or more stores that are operated by the same capital source such as corporate chain stores or one or more stores (franchisees) that are affiliated with the franchisor such as franchise chain stores.”  Because the claim does not base the extraction on stores not belonging to the same affiliated group but only on crowding levels, and because the stores in Figure 3 of Friedman are clearly not of the same franchise or chain (such as if they were 2 McDonalds stores), the examiner considers the obviousness rejection with the citation of Friedman to read upon the claim as written and suggests amending the independent claims to include the extraction to be BASED on both a filtering of the stores by affiliation and by crowding level.
Therefore, the argument is not persuasive.      

The examiner also notes that claim 14 was not given a prior art rejection since the examiner was not able to find prior art that read on claim 14.  However, since claim 14 still has a 101 rejection, it was not indicated as allowable.




Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Paulo, et al. Pre-Grant Publication No. 2002/0198790 A1- teaches obtaining current wait time conditions and order queue conditions at merchants and places or recommends a location for placement of an order based on the current conditions.
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682                                                                                                                                                                                             
Sridharan, et al. Pre-grant Publication No. 2009/0006194 A1- navigation system which suggests destinations based on various factors including distance and displays advertisements
Sheridan, Pre-Grant Publication No. 2011/0178811 A1- 
Garg, et al.- Pre-Grant Publication No. 2020/0334592 A1- using predictive modeling to estimate merchant wait times and suggest merchants to a user based on predetermined threshold wait times
Bill, Pre-Grant Publication No. 2007/0010942 A1- navigation system that uses pre-determined routs to suggest destinations to a user based on several factors including distance and also gathers wait time data from surveys
Brown, et al., Pre-Grant Publication No. 2020/0265474 A1- local restaurants on a destination route are shown to a user via a navigation system for promotion of the restaurants, wait times and distance are displayed